1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     RICARDO ABRAHAM,                         )   Case No.: 2:18-cv-08142-SVW-RAO
11                                            )
                  Plaintiff,                  )   {PROPOSED} ORDER AWARDING
12                                            )   EQUAL ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
15                Defendant                   )
                                              )
16                                            )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
20
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21
     awarded subject to the terms of the Stipulation.
22
     DATE: November 20, 2019
23
                                     ___________________________________
24                                   THE HONORABLE ROZELLA A. OLIVER
                                     UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
